
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1



HPL TECHNOLOGIES, INC.

2001 FOREIGN SUBSIDIARY
EMPLOYEE STOCK PURCHASE PLAN

(AS ADOPTED ON MAY 22, 2001
AND AMENDED ON AUGUST 24, 2001)


1.Purpose. This HPL Technologies, Inc. Foreign Subsidiary Employee Stock
Purchase Plan (the "Plan") is designed to encourage and assist employees of any
Participating Subsidiary of HPL Technologies, Inc. ("HPL"), as defined in
Section 4, to acquire an equity interest in HPL through the purchase of shares
of HPL common stock (the "Common Stock"). HPL and all of the Participating
Subsidiaries shall be collectively referred to herein as the "Company". The Plan
is intended to satisfy the coverage and participation requirements of Sections
423(b)(3) and 423(b)(5) of the Internal Revenue Code of 1986, as amended (the
"Code") in order to allow for the grant of options under the Plan to be exempted
from Section 16(b) of the Securities Exchange Act of 1934, but is not intended
to qualified under Section 423 of the Code.

2.Administration. The Plan shall be administered by the Board of Directors of
HPL (or a committee thereof designated by the Board of Directors, which in
either case is referred to as the "Board"). The Board may from time to time
select a committee or persons (the "Administrator") to be responsible for any
matters in implementing the Plan. If no such committee or persons are selected,
the Board shall be the Administrator. Subject to the express provisions of the
Plan, to the overall supervision of the Board, the Administrator may administer
and interpret the Plan in any manner it believes to be desirable, and any such
interpretation shall be conclusive and binding on the Company and all persons,
and the Administrator shall have all powers necessary to accomplish the purposes
of the Plan and discharge its duties hereunder.

3.Number Of Shares.

(a)Share Limit. The total number of shares of Common Stock initially reserved
and available for issuance pursuant to this Plan shall be 510,000 (the "Share
Limit"). Notwithstanding the foregoing and subject to Section 3(b), the Share
Limit shall automatically increase on March 1, 2002 and March 1 of each year
thereafter until and including March 1, 2011 (unless the Plan is terminated
earlier in accordance with the provisions hereof) by the "Annual Increase" which
shall consist of a number of shares equal to the least of (i) 150,000, (ii) one
percent (1.00%) of the number of shares of all classes of common stock of the
Company outstanding on that date or (iii) a lesser number determined by the
Administrator prior to such March 1; provided that the total number of shares
available for issuance under the Plan shall not exceed the initial Share Limit
plus the maximum potential cumulative Annual Increase. The Share Limit shall be
reduced by the number of shares issued under the HPL Technologies Employee Stock
Purchase Plan ("Domestic Plan"). Such shares may consist, in whole or in part,
of authorized and unissued shares or treasury shares reacquired in private
transactions or open market purchases, but all shares issued under this Plan and
the Domestic Plan shall be counted against the Share Limit.

(b)Adjustments. In the event of any reorganization, recapitalization, stock
split, reverse stock split, stock dividend, combination of shares, offering of
rights, or other similar change in the capital structure of HPL, the Board may
make such adjustment, if any, as it deems appropriate in the number, kind, and
purchase price of the shares available for purchase under the Plan and in the
maximum number of shares subject to any option under the Plan. Such adjustment
shall be made by the Administrator, whose determination shall be final, binding,
and conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by

--------------------------------------------------------------------------------

reason thereof shall be made with respect to, the number or price of shares of
Common Stock subject to an option under the Plan.

4.Eligibility Requirements.

(a)Eligible Employees. Each employee of each Participating Subsidiary, except
those described in the next paragraph, shall become eligible to participate in
the Plan in accordance with Section 5 on the first Enrollment Date on or
following commencement of his or her employment by the Company or the
Participating Subsidiary or following such period of employment, not to exceed
two years, as is designated by the Board from time to time. Participation in the
Plan is entirely voluntary.

(b)Non-Eligible Employees. The following employees are not eligible to
participate in the Plan:

(i)employees who would, immediately upon enrollment or re-enrollment in the
Plan, own directly or indirectly five percent or more of the total combined
voting power or value of all classes of stock of HPL or any "subsidiary" or
"parent" of HPL (as defined in Section 424 of the Code);

(ii)employees who are customarily employed by the Company less than 20 hours per
week or less than five months in any calendar year; and

(iii)employees who are prohibited by applicable law from participating in the
Plan. For purposes of the determination in clause (i) above, (a) the employee
shall be deemed to own stock attributed to him or her under the attribution
rules of Section 424(d) of the Code; (b) the employee shall be considered to own
any stock that the employee could purchase through the exercise of any option or
right to acquire stock held by the employee (including the option granted to the
employee upon an Enrollment Date); and (c) the option granted to an employee on
an Enrollment Date shall be deemed to be an option to acquire a number of shares
of Common Stock of the Company equal to (x) the maximum number of shares that
may be purchased on any 2 Purchase Date set forth in Section 6(b)(vii) hereof
multiplied by (y) the number of Purchase Dates in the option period for such
option.

(c)Definition Of Employee. "Employee" shall mean any individual who is an
employee of a Participating Subsidiary, other than individuals excluded from
participation by local law or whose participation would require HPL or any
Participating Subsidiary to make qualification or take actions that are, in the
opinion of the Administrator, burdensome. Whether an individual qualifies as an
Employee shall be determined by the Administrator, in its sole discretion. The
Administrator shall be guided by the provisions of Treasury Regulation
Section 1.421-7 and Section 3401(c) of the Code and the Treasury Regulations
thereunder, with the intent that the Plan cover all "employees" within the
meaning of those provisions other than those who are not eligible to participate
in the Plan; provided, however, that any determinations regarding whether an
individual is an "employee" shall be prospective only, unless otherwise
determined by the Administrator. Unless the Administrator makes a contrary
determination, the Employees of the Company shall, for all purposes of this
Plan, be those individuals who are carried as employees of a Participating
Subsidiary for regular payroll purposes or are on a leave of absence for not
more than 90 days. Any inquiries regarding eligibility to participate in the
Plan shall be directed to the Administrator, whose decision will be final.

(d)Definition Of Subsidiary. "Subsidiary" shall mean any corporation that is a
"subsidiary" of the Company as defined in Section 424(f) of the Code.
"Participating Subsidiary" shall mean a subsidiary which has been designated by
the Administrator as covered by the Plan; provided,

2

--------------------------------------------------------------------------------

however, that no subsidiary participating in the Domestic Plan may be designated
for participation in the Plan.

5.Enrollment. Any eligible employee may enroll or re-enroll in the Plan each
year as of the first trading day of (i) September 2001, (ii) March 2002, and
(iii) each September and March thereafter, or such other days as may be
established by the Board from time to time (the "Enrollment Dates"). In order to
enroll, an eligible employee must complete and submit to the Company the
enrollment form approved by the Administrator. Any enrollment form received by
the designee of the Administrator by (a) the September 2001 Enrollment Date,
(b) with respect to each Enrollment Date thereafter, the 25th day of the month
preceding such Enrollment Date (or the Enrollment Date in the case of employees
hired after such 25th day), or (c) such other date established by the
Administrator from time to time, will be effective on that Enrollment Date. For
purposes of the Plan, a "trading day" is any day on which regular trading occurs
on any established stock exchange or market system on which the Common Stock is
traded. Any employee who has enrolled in the Plan and has not withdrawn shall be
automatically re-enrolled in the Plan on the Enrollment Date next following the
expiration of the employee's option at the same level of payroll deduction as
during the preceding option period. An employee wishing to change the level of
payroll deduction must submit a new enrollment form on or before the due dates
for such forms described above.

6.Grant Of Option On Enrollment.

(a)Grant of Option. Enrollment or re-enrollment by a participant in the Plan on
an Enrollment Date will constitute the grant by the Company to the participant
of an option to purchase shares of Common Stock from the Company under the Plan.

(b)Terms of Options. Each option granted under the Plan shall have the following
terms:

(i)each option granted under the Plan will have a term of not more than
24 months or such shorter option period as may be established by the Board from
time to time; notwithstanding the foregoing, however, whether or not all shares
have been purchased thereunder, the option will expire on the earlier to occur
of (A) the completion of the purchase of shares on the last Purchase Date
occurring within 24 months after the Enrollment Date for such option, or such
shorter option period as may be established by the Board before an Enrollment
Date for all options to be granted on such date or (B) the date on which the
employee's participation in the Plan terminates for any reason;

(ii)payment for shares purchased under the option will be made only through
payroll withholding in accordance with Section 7;

(iii)purchase of shares upon exercise of the option will be effected only on the
Purchase Dates established in accordance with Section 8;

(iv)the price per share under the option will be determined as provided in
Section 8;

(v)the number of shares available for purchase under an option will be
determined by dividing (i) such participant's payroll deductions accumulated on
or prior to such Purchase Date and retained in such participant's account as of
the Purchase Date; by (ii) the applicable Purchase Price determined in
accordance with Section 8;

(vi)the option (taken together with all other options then outstanding under
this and all other similar stock purchase plans of HPL and any subsidiary of
HPL, collectively "Options") will in no event give the participant the right to
purchase shares at a rate per calendar year which accrues in excess of $25,000
of fair market value of such shares, determined at the applicable Enrollment
Date;

3

--------------------------------------------------------------------------------

(vii)the option will in no event give the right to purchase more than 1500
shares on any Purchase Date; and

(viii)the option will in all respects be subject to the terms and conditions of
the Plan, as interpreted by the Administrator, in its sole discretion, from time
to time.


7.Payroll And Tax Withholding; Use By Company.

(a)Payroll Deductions. Each participant shall elect to have amounts withheld
from his or her compensation paid by the Company during the option period, at a
rate equal to any whole percentage up to 30 percent, or such other maximum
percentage as the Board may establish from time to time before an Enrollment
Date. Compensation includes regular salary payments, bonuses, overtime pay and
any other compensation as may be determined from time to time by the Board of
Directors, but excludes all other payments including, without limitation,
long-term disability or workers compensation payments, car allowances, employee
referral bonuses, relocation payments, expense reimbursements (including but not
limited to travel, entertainment, and moving expenses), salary gross-up
payments, and non-cash recognition awards. The participant shall designate a
rate of withholding in his or her enrollment form and may elect to increase or
decrease the rate of contribution effective as of any Enrollment Date, by
delivery to HPL or the Employee's Participating Subsidiary, not later than the
25th day of the month preceding such Enrollment Date, of a written notice
indicating the revised withholding rate. The first payroll deduction will
commence with the first payment of compensation on or after the Enrollment Date.

(b)Use Of Withholdings. Payroll withholdings shall be credited to an account
maintained for purposes of the Plan in local currency on behalf of each
participant, as soon as administratively feasible after the withholding occurs.
The Company shall be entitled to use the withholdings for any corporate purpose,
shall have no obligation to pay interest on withholdings to any participant, and
shall not be obligated to segregate withholdings.

(c)Tax Withholdings. Upon acquisition or disposition of shares acquired by
exercise of an option, the participant shall pay, or make provision adequate to
the Company for payment of, all federal, state, and other tax (and similar)
withholdings that the Company determines, in its discretion, are required due to
the disposition, including any such withholding that the Company determines in
its discretion is necessary to allow the Company to claim tax deductions or
other benefits in connection with the disposition. A participant shall make such
similar provisions for payment that the Company determines, in its discretion,
are required due to the exercise of an option, including such provisions as are
necessary to allow the Company to claim tax deductions or other benefits in
connection with the exercise of the option.
8.Purchase Of Shares.

(a)Purchase Date. On the last trading day of each month immediately preceding a
month containing an Enrollment Date, or on such other days as may be established
by the Board from time to time prior to an Enrollment Date for all options to be
granted on an Enrollment Date (each a "Purchase Date"), the Company shall
convert each participant's account balance, including amounts carried forward to
U.S. Dollars, determined as of the Purchase Date, and shall apply the funds then
credited to each participant's payroll withholdings account to the purchase of
whole shares of Common Stock.

(b)Purchase Price. The cost to the participant for the shares purchased under
any option shall be not less than 85 percent of the lower of: (i) the fair
market value of the Common Stock on the Enrollment Date for such option; or
(ii) the fair market value of the Common Stock on that Purchase Date. The "fair
market value" of the Common Stock on a date shall be the

4

--------------------------------------------------------------------------------

closing price of the Common Stock on the Nasdaq National Market (or, if
determined by the Administrator to be the primary market on which the Common
Stock is traded, a stock exchange or other market system on which the Common
Stock is traded), or the fair market value on such date as determined by the
Administrator if no such price is reported.

(c)Funds Remaining After Purchase. Any funds in an amount less than the cost of
one share of Common Stock left in a participant's payroll withholdings account
on a Purchase Date shall be carried forward in such account for application on
the next Purchase Date.

(d)Insufficient Shares Available. If at any Purchase Date, the shares available
under the Plan are less than the number all participants would otherwise be
entitled to purchase on such date, purchases (including purchases under the
Domestic Plan) shall be reduced proportionately to eliminate the deficit. Any
funds that cannot be applied to the purchase of shares due to such a reduction
shall be refunded to participants as soon as administratively feasible, unless
the Administrator, in its sole discretion, determines that such excess funds
shall be carried over to the next Purchase Date under this Plan.


9.Withdrawal From The Plan. A participant may withdraw from the Plan in full
(but not in part) at any time, effective after written notice thereof is
received by the Company. All funds credited to a participant's payroll
withholdings account shall be distributed to him or her without interest within
60 days after notice of withdrawal is received by the Company. Any eligible
employee who has withdrawn from the Plan may enroll in the Plan again on any
subsequent Enrollment Date in accordance with the provisions of Section 5. If a
participant fails to remain employed for at least 20 hours per week during an
Offering Period, the participant will be deemed to have withdrawn from this
Plan, the payroll deductions credited to the participant's account will be
promptly refunded, and the participant's option under the Plan shall terminate.

10.Termination Of Employment. Participation in the Plan terminates immediately
when a participant ceases to be employed by the Company for any reason
whatsoever (including death or disability) or otherwise becomes ineligible to
participate in the Plan. As soon as administratively feasible after termination,
the Company shall pay to the participant or his or her beneficiary or legal
representative, all amounts credited to the participant's payroll withholdings
account; provided, however, that if a participant ceases to be employed by the
Company because of the commencement of employment with a Subsidiary of the
Company that is not a Participating Subsidiary, funds then credited to such
participant's payroll withholdings account shall be applied to the purchase of
whole shares of Common Stock at the next Purchase Date, and any funds remaining
after such purchase shall be paid to the participant.

11.Beneficiaries.

(a)Designation Of Beneficiary. Each participant may designate one or more
beneficiaries in the event of death and may, in his or her sole discretion,
change such designation at any time. Any such designation shall be effective
upon receipt in written form by the Company and shall control over any
disposition by will or otherwise.

(b)Payment To Beneficiary. As soon as administratively feasible after the death
of a participant, amounts credited to his or her account shall be paid in cash
to the designated beneficiaries or, in the absence of a designation, to the
executor, administrator, or other legal representative of the participant's
estate. Such payment shall relieve the Company of further liability with respect
to the Plan on account of the deceased participant. If more than one beneficiary
is designated, each beneficiary shall receive an equal portion of the account
unless the participant has given express contrary written instructions.
12.Assignment.

5

--------------------------------------------------------------------------------

(a)Assignment Prohibited. Except as provided in Section 11, the rights of a
participant under the Plan shall not be assignable by such participant, by
operation of law or otherwise. No participant may create a lien on any funds,
securities, rights, or other property held by the Company for the account of the
participant under the Plan, except to the extent that there has been a
designation of beneficiaries in accordance with the Plan, and except to the
extent permitted by the laws of descent and distribution if beneficiaries have
not been designated.

(b)Rights Exercisable Only By Participant. A participant's right to purchase
shares under the Plan shall be exercisable only during the participant's
lifetime and only by him or her, except that a participant may direct the
Company in the enrollment form to issue share certificates to the participant
and his or her spouse in community property, to the participant jointly with one
or more other persons with right of survivorship, or to certain forms of trusts
approved by the Administrator; provided, that such direction may not be
terminated, except at the beginning of a new enrollment period or pursuant to a
"qualified domestic relations order" as defined under the Code.


13.Administrative Assistance. If the Administrator in its discretion so elects,
it may engage a brokerage firm, bank, or other financial institution to assist
in the purchase of shares, delivery of reports, or other administrative aspects
of the Plan. If the Administrator so elects, each participant shall be deemed
upon enrollment in the Plan to have authorized the establishment of an account
on his or her behalf at such institution. Shares purchased by a participant
under the Plan shall be held in the account in the name in which the share
certificate would otherwise be issued.

14.Costs. All costs and expenses incurred in administering the Plan shall be
paid by the Company, except that any stamp duties or transfer taxes applicable
to participation in the Plan may be charged to the account of such participant
by the Company. Any brokerage fees for the purchase of shares by a participant
shall be paid by the Company, but brokerage fees for the resale of shares by a
participant shall be borne by the participant.

15.Equal Rights And Privileges. All eligible employees shall have substantially
equal rights and privileges under the Plan.

16.Governing Law. The Plan and options granted hereunder shall be governed by
the substantive laws (excluding the conflict of laws rules) of the State of
Delaware.

17.Modification And Termination.

(a)Modification And Termination Of Plan. The Board may modify, amend, alter, or
terminate the Plan at any time, including amendments to outstanding options. No
amendment to increase the number of shares reserved for purchase under the Plan
shall be effective unless within 12 months after it is adopted by the Board, it
is approved by the stockholders of HPL.

(b)Termination Of Options. In the event the Plan is terminated, the Board may
elect to terminate all outstanding options either immediately or upon completion
of the purchase of shares on the next Purchase Date, or may elect to permit
options to expire in accordance with their terms (and participation to continue
through such expiration dates). If the options are terminated prior to
expiration, all funds contributed to the Plan that have not been used to
purchase shares shall be returned to the participants as soon as
administratively feasible.

(c)Asset Sale, Merger, Etc. In the event of the sale of all or substantially all
of the assets of HPL, or the merger or consolidation of HPL with or into another
corporation, or the dissolution or liquidation of HPL, the Board shall provide
for the assumption or substitution of each option under the Plan by the
successor or surviving corporation, or a parent or subsidiary thereof, unless
the Board decides to take such other action as it deems appropriate, including,
without

6

--------------------------------------------------------------------------------

limitation, providing for the termination of the Plan and providing for a
Purchase Date to occur on the trading day immediately preceding the date of such
termination.

18.Rights As An Employee. Nothing in the Plan shall be construed to give any
person the right to remain in the employ of the Company or any Subsidiary or to
affect the Company's or any Subsidiary's right to terminate the employment of
any person at any time with or without cause.

19.Rights As A Shareholder; Delivery Of Certificates. Participants shall be
treated as the owners of their shares effective as of the Purchase Date.
Certificates evidencing shares purchased on any Purchase Date shall be delivered
to participants as soon as administratively feasible, unless the Administrator
determines that HPL instead of delivery of share certificates (i) deliver a
certificate (or equivalent) to a broker for crediting to the participant's
account, or (ii) make a notation in the participant's favor of non-certificated
shares on the Company's stock records.

20.Additional Restrictions Of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Securities Exchange Act of 1934 shall comply with the
applicable provisions of Rule 16b-3 of such Act. This Plan shall be deemed to
contain, and such options shall contain, and the shares issued upon exercise
thereof shall be subject to, such additional conditions and restrictions as may
be required by Rule 16b-3 to qualify for the maximum exemption from Section 16
of the Securities Exchange Act of 1934 with respect to Plan transactions.

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



HPL TECHNOLOGIES, INC. 2001 FOREIGN SUBSIDIARY EMPLOYEE STOCK PURCHASE PLAN (AS
ADOPTED ON MAY 22, 2001 AND AMENDED ON AUGUST 24, 2001)
